          Case 1:20-cv-06593-MKV Document 25 Filed 08/25/21 Page 1 of 2

                                                                 USDC SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    DOC #:
                                                                 DATE FILED: 8/25/2021
 JOE HAND PROMOTIONS, INC.,

                             Plaintiff,
                                                                  20-cv-06593 (MKV)
                     -against-
                                                                DEFAULT JUDGMENT
 JULIO LIZARDO, et al.,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Upon consideration of Plaintiff’s Motion for Final Default Judgment (“Motion”) [ECF

No. 22], the accompanying Declaration of Jon D. Jekielek [ECF No. 22-1] thereof and

supporting evidence submitted therewith, the pleadings on file and the relevant authorities, and

upon the hearing on the Motion held on August 25, 2021 pursuant to the Order to Show Cause

issued by the Court on July 13, 2021 [ECF No. 23] the Court concludes that Plaintiff has

established that it is an aggrieved party under the Federal Communications Act, 47 U.S.C. §§

553 and 605 and recognizes Plaintiff’s election to seek statutory damages. The Court also

concludes that it has jurisdiction over the subject matter and parties to this action; that as

reflected in the Clerk’s Certificate of Default [ECF Nos. 19-20], Defendants, Julio Lizardo,

individually, and as an officer, director, shareholder, member and/or principal of J&H Restaurant

Associates Inc. d/b/a Viva Tapas Bar & Lounge, and J&H Restaurant Associates Inc. d/b/a Viva

Tapas Bar & Lounge, (hereinafter “Defendants”) failed to answer or otherwise defend as

provided by the Federal Rules of Civil Procedure following proper service [see ECF No. 10];

that the allegations in Plaintiff’s Original Complaint are deemed admitted against Defendants;

that Defendants exhibited the closed circuit, Floyd Mayweather, Jr. vs. Conor McGregor

broadcast, including all undercard bouts and commentary, on August 26, 2017, without


                                                   1
          Case 1:20-cv-06593-MKV Document 25 Filed 08/25/21 Page 2 of 2




authorization from Plaintiff; and that Defendants’ actions were willful and for purposes of direct

or indirect commercial advantage or private financial gain and therefore, additional damages are

warranted in this action.

IT IS THEREFORE ORDERED THAT:

    1. Judgment by default be entered in favor of Plaintiff and against Defendants,

Julio Lizardo and J&H Restaurant Associates Inc. d/b/a Viva Tapas Bar & Lounge.

    2. Plaintiff recover statutory damages pursuant to 47 U.S.C. § 605(e)(3)(C)(i)(II)

from Defendants in the amount of $8,200.00.

    3. Plaintiff recover additional damages pursuant to 47 U.S.C. § 605(e)(3)(C)(ii)

from Defendants in the amount of $16,400.

    4. Plaintiff recover attorneys’ fees pursuant to 47 U.S.C. § 605(e)(3)(B)(iii) from

Defendants in the amount of $2,280.00.

    5. Plaintiff recover costs in the amount of $545.00 relating to the prosecution of

this matter.

    6. Court also awards Plaintiff court costs and post-judgment interest on the

amounts awarded herein at the statutory rate from the date of this Judgment until paid.

    7. This judgment is a final judgment.

        The Clerk of the Court respectfully is requested to close the Motion at ECF No. 22, enter
judgment and terminate the case.


SO ORDERED.
                                                     _________________________________
Date: August 25, 2021                                MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge




                                                 2
